United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.E., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Sheridan, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-884
Issued: December 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 17, 2010 appellant timely appealed the January 8, 2010 merit decision of the
Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant is entitled to wage-loss compensation from April 13, 2009.
FACTUAL HISTORY
Appellant, a 40-year-old nurse, has an accepted claim for lumbosacral strain, L4-5 disc
herniation and displaced lumbar intervertebral disc at L5-S1, which arose on
September 24, 2004.1 He underwent Office-approved surgery on June 28 and September 27,
2005 and January 8, 2007. Appellant’s latest surgery involved placement of an artificial disc at
1

Appellant injured his low back while transferring a patient.

L5-S1. The Office paid appellant appropriate wage-loss compensation. Effective April 14,
2007, it terminated his wage-loss compensation because his orthopedic surgeon, Dr. John D.
Miles, a Board-certified orthopedic surgeon, released him to return to work without restrictions.2
In September 2007, appellant transferred to the employing establishment’s medical center in
Columbia, MO, where he worked full-time, regular duty as a staff nurse. The Office accepted
that he sustained a recurrence of disability beginning November 6, 2008. In a December 9, 2008
report, Dr. Miles advised that appellant could continue with full unrestricted duty at work.
On April 9, 2009 appellant was seen by Dr. Jack F. Fennel, an employing establishment
staff physician and family practitioner.3 Dr. Fennel removed appellant from duty until he could
be evaluated by a physiatrist and neurosurgeon. His April 9, 2009 progress notes indicated that
appellant walked into the office that day requesting additional osteopathic manipulative therapy
(OMT), which Dr. Fennel had performed less than a week ago. Dr. Fennel noted that appellant
had chronic low back pain and an artificial disc in his lumbar spine. He had provided OMT for
appellant’s upper back and ribs with good relief, but occasionally the relief would last less than a
day and appellant would return for more treatment. Because of this recurring pattern, Dr. Fennel
thought perhaps there was something more than degenerative disc disease and somatic
dysfunction. He noted that an earlier report indicated a displacement of appellant’s artificial
disc. Dr. Fennel thought it was important to get a neurosurgery consultation and referred
appellant to physical medicine and rehabilitation to determine the cause of his recent flare-up and
the acute chronic problems he experienced over the past eight months. As to work restrictions,
he noted “absolutely NO lifting” until appellant was seen by a neurosurgeon and the report was
reviewed. Appellant also required light duty, four hours per day due to frequent position
changes required for pain management. When not on light duty, Dr. Fennel recommended
absolute bed rest. He further indicated that, if appellant could not tolerate light duty or if he
reported a worsening of his pain prior to the recommended consultation, then he should be on
complete bed rest. Dr. Fennel also expressed concern about appellant driving while on his
current medications. He advised appellant not to drive until one and a half hours after taking his
prescribed medications.
On April 15, 2009 the employing establishment offered appellant a temporary part-time,
light-duty assignment based on Dr. Fennel’s work restrictions.
On April 16, 2009 appellant was seen by Dr. Marshall Cress, a neurosurgery resident,
who indicated that further surgical intervention would not likely provide significant relief.
Dr. Cress recommended medical management and released appellant to return to work “as
tolerated.” Later that same day appellant was treated in the MRMC emergency room for low
back pain.
In a follow-up note dated April 17, 2009, Dr. Fennel indicated that the neurosurgery
consult was “totally unhelpful.” He took appellant “completely off work” and put him on bed
2

Effective February 17, 2007, appellant resigned from his position at the VA Medical Center in Sheridan, WY.
He resumed work on March 17, 2007 at the Moberly Regional Medical Center (MRMC), in Moberly, MO.
3

Although Dr. Fennel worked for the employing establishment, appellant identified him as his primary care
physician.

2

rest for the next 96 hours. Dr. Fennel stated that appellant needed a complete and thorough
evaluation to determine if his artificial disc was out of place and putting pressure on the neural
foramen. He also administered three trigger point injections.
Appellant was next seen on April 21, 2009 by Dr. Randall D. Smith, a Board-certified
physiatrist,4 who indicated that appellant had a medical condition that would worsen with work.
Dr. Smith relieved appellant of all work for a two-week period beginning April 22, 2009.5
On April 22, 2009 appellant filed a claim for compensation for the period April 12
to 25, 2009. The Office paid wage-loss compensation for April 15 to 25, 2009.6 In a June 2,
2009 letter, it advised appellant that the evidence did not support that he was completely unable
to work from April 12 to 14, 2009. The Office explained that appellant was not scheduled to
work April 12 or April 14, 2009 and there was no medical evidence to support an increase in
disability beginning April 13, 2009. Appellant was afforded 30 days to submit additional
evidence.
In a decision dated July 9, 2009, the Office denied wage-loss compensation for April 12
to 14, 2009. By decision dated January 8, 2010, the Branch of Hearings & Review affirmed the
Office’s July 9, 2009 decision.7
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.8 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to his work-related
injury or illness is withdrawn (except when such withdrawal occurs for reasons of misconduct,
nonperformance of job duties or a reduction-in-force), or when the physical requirements of such
an assignment are altered so that they exceed his established physical limitations.9 Moreover,
when the claimed recurrence of disability follows a return to light-duty work, the employee may

4

Like Dr. Fennel, Dr. Smith is an employee of the VA Medical Center in Columbia, MO, the same facility where
appellant is currently employed.
5

Dr. Smith extended appellant’s work restrictions on May 4, 2009, and extended them for another three weeks on
May 27, 2009.
6

The Office continued to pay wage-loss compensation through June 28, 2009. Appellant returned to work in a
full-time, limited-duty capacity on June 29, 2009.
7

At the November 5, 2009 hearing appellant’s counsel advised the hearing representative that his client was only
seeking compensation for April 13, 2009. Appellant was not scheduled to work on either Sunday, April 12, 2009 or
Tuesday, April 14, 2009.
8

20 C.F.R. § 10.5(x)(2009).

9

Id.

3

satisfy his burden of proof by showing a change in the nature and extent of the injury-related
condition such that he was no longer able to perform the light-duty assignment.10
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, he has the burden of establishing that the recurrence of disability is causally
related to the original injury.11 This burden includes the necessity of furnishing evidence from a
qualified physician who concludes, on the basis of a complete and accurate factual and medical
history, that the condition is causally related to the employment injury.12 The medical evidence
must demonstrate that the claimed recurrence was caused, precipitated, accelerated or aggravated
by the accepted injury.13
ANALYSIS
The Office paid wage-loss compensation beginning April 15, 2009, but did not
compensate appellant for his absence from work on April 13, 2009. Dr. Fennel examined
appellant on April 9, 2009 and imposed restrictions of “absolutely NO lifting” and four hours of
light duty. He imposed these restrictions because of appellant’s recent flare-up of back pain,
which Dr. Fennel suspected might be due to displacement of the artificial disc at L5-S1. Because
Dr. Fennel was a family practitioner, he recommended further consultation with a neurosurgeon
and a physiatrist in order to determine the exact cause of appellant’s ongoing back complaints.
On April 15, 2009 the employing establishment offered appellant a part-time, light-duty
assignment based on Dr. Fennel’s restrictions. However, there is no indication that a similar
offer was extended to appellant on or before April 13, 2009.
The Board finds that Dr. Fennel’s April 9, 2009 progress notes are sufficient to establish
that appellant was disabled from performing his regular duties as a staff nurse on April 13, 2009;
and the disability was causally related to appellant’s October 24, 2004 employment injury and
subsequent surgeries. What appears to have prevented an earlier finding of entitlement was a
misinterpretation of the date of Dr. Fennel’s report. Although his findings were based on an
April 9, 2009 examination, Dr. Fennel did not transcribe and electronically sign his progress
notes until April 14, 2009. One version of the computer-generated report begins with “NOTE
DATED: 04/14/2009.” However, three lines down the report is the notation “VISIT:
04/09/2009.” Thus, it appears at first blush that the report was based on an April 14, 2009
examination, rather than April 9, 2009. The Board finds that appellant is entitled to wage-loss
compensation for April 13, 2009. Accordingly, the hearing representative’s January 8, 2009
decision will be reversed.

10

Theresa L. Andrews, 55 ECAB 719, 722 (2004).

11

20 C.F.R. § 10.104(b); Helen K. Holt, 50 ECAB 279, 382 (1999); Carmen Gould, 50 ECAB 504 (1999);
Robert H. St. Onge, 43 ECAB 1169 (1992).
12

See Helen K. Holt, supra note 11.

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (June 1995).

4

CONCLUSION
Appellant established that he was disabled from performing his regular nursing duties on
April 13, 2009.
ORDER
IT IS HEREBY ORDERED THAT the January 8, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: December 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

